Citation Nr: 0719931	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel







INTRODUCTION

The veteran had active service from February 1953 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the appellant, in her April 2005 
Substantive Appeal, appears to raise a claim for entitlement 
to a death pension.  This matter is REFERRED to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
at the time of the veteran's death.  

2.  The cause of death was metastatic non-small cell lung 
carcinoma.

3.  Non-small cell lung carcinoma was not manifested during 
service or within one year of separation from service and was 
not related to service.


CONCLUSIONS OF LAW

1.  A disease or injury of service origin did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2006).

2.  The statutory requirements for eligibility for benefits 
under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the appellant providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for dependency and indemnity compensation.  Although the 
appellant was not provided with notice of the effective date 
regulations, because 38 U.S.C.A. Chapter 35 benefits have 
been denied, any question as to the effective date is moot, 
and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the appellant with respect to her claim 
for benefits, such as obtaining medical records.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2006).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2006).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran died on May [redacted], 2001, from metastatic non-small 
cell lung carcinoma.  Service connection was not in effect 
for any disability at the time of the veteran's death.  

The veteran's service medical records do not contain any 
complaint, finding, or treatment for lung cancer.  There is a 
June 1954 treatment record for pneumonia, but the record 
indicates that the veteran was fit for duty four days later.  
Service medical records do not report any additional 
complaints pertaining to the pulmonary system, and the 
separation examination record reported normal findings for 
the lungs and chest and a negative chest x-ray.  

Post-service treatment records report a diagnosis of chronic 
obstructive pulmonary disease, with a history of smoking 2 
packs of cigarettes per day for 40 years, in 1998, and a 
diagnosis of lung cancer in April 2001.  The post-service 
treatment records do not report a competent nexus opinion 
linking either condition to each other or service, however.  

The evidence of record does not indicate that lung cancer was 
incurred in service or that it is causally related to 
service.  Lung cancer was not diagnosed until over 45 years 
after separation from service, and there is no competent 
evidence linking the veteran's lung cancer to service.  
Although the appellant has argued that such a link exists, 
the appellant, as a layperson, is not competent to comment on 
the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  The evidence and information of 
record do not otherwise indicate any association between 
pneumonia in service and lung cancer so many years later.  
Therefore, a medical opinion is not required to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  Based on the 
absence of evidence of an in-service incurrence or a causal 
relationship with service, service connection for cause of 
death is denied.  

38 U.S.C. Chapter 35 benefits are also not available.  
Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2006).  In this case, the 
Board has determined that the veteran did not die of a 
service-connected disability, and the record reflects that 
the veteran did not have service-connected disability 
evaluated as total and permanent at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
21.3021(a)(2005). 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.

____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


